Citation Nr: 0841686	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-15 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for dizziness, now claimed as 
complex partial seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to May 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Regional 
Office (RO) that denied service connection for complex 
partial seizure disorder.

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.  

A May 2005 Board decision denied reopening the claim for 
service connection for dizziness.  Thereafter, the veteran 
submitted another claim along with medical evidence showing 
treatment for his complaints of dizziness and dizzy spells, 
with a diagnosis of possible complex partial seizure 
disorder.  The veteran's complaints of dizziness are the same 
as those raised previously, except he now contends that such 
complaints were never properly diagnosed.  Misdiagnosis 
cannot be the basis for a new claim.  See Boggs v. Peake, 520 
F.3d 1330 (Fed.Cir.2008).  Thus, the Board must consider this 
appeal as a claim to reopen the previously denied claim for 
dizziness, and must find new and material evidence in order 
to establish its jurisdiction to review the merits.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of service connection for dizziness, now claimed as 
complex partial seizure disorder, on the merits is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  A February 2005 Board decision denied service connection 
for dizziness, finding that no new and material evidence had 
been received; the decision was not appealed to the Court of 
Appeals for Veterans Claims (Court), nor was reconsideration 
ordered.

2.  The evidence added to the record since the February 2005 
Board decision was not previously submitted to agency 
decision makers, is not cumulative or redundant and, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2005 Board decision that denied service 
connection for dizziness was final when issued.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been received, and the 
claim for service connection for dizziness, now claimed as 
complex partial seizure disorder, is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination finding that 
new and material evidence has been received, and the need for 
remand on the merits, no further discussion of VCAA 
compliance is needed at this time.    

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A February 2005 Board decision denied service connection for 
dizziness, finding that no new and material evidence had been 
received, as there was no evidence of a current diagnosis or 
of a relationship between the current disability and his 
active service.  The February 2005 Board decision that denied 
service connection for a complex partial seizure disorder was 
final when issued, and was not appealed to the Court nor 
reconsidered.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the February 2005 Board 
decision included service treatment records, the veteran's 
multiple contentions, testimony of the veteran and his wife 
from a hearing before the Board, VA outpatient treatment 
reports and VA examination reports.  Service treatment 
records from December 1962 noted the veteran "almost passed 
out" and had "previous episodes without a diagnosis."  The 
separation examination noted the veteran had occasional dizzy 
spells and anterior chest pains with upper respiratory 
infections.  A VA examination from April 1983 reflects that 
the veteran complained of dizzy spells and was diagnosed with 
dizzy spells by history.  

VA outpatient treatment reports from June 2003 to November 
2003 reflect that the veteran reported a history of chest 
pains and dizziness but did not contain a diagnosis of a 
current condition.  

In the veteran's multiple contentions and his testimony 
during a September 2004 Board hearing, he asserts that he was 
exposed to radiation in service, after which, his dizzy 
spells began while he was still on active duty and have 
continued to the present time.  During the hearing, the 
veteran's wife testified that his symptoms had persisted 
throughout their marriage, for the past 40 years.  

The Board denied reopening the veteran's claim for service 
connection for dizziness in February 2005 on the basis that 
there was no evidence of a current diagnosis or of a 
relationship between the current disability and his active 
service.  

The evidence received subsequent to that decision includes VA 
treatment records reflecting his complaints of dizzy spells 
since service, and a possible diagnosis of complex partial 
seizure disorder.  Lay statements attesting to the witnessing 
of the veteran's "spells" since knowing the veteran in the 
early 1960's were also submitted, along with the veteran's 
and his spouse's testimony.  

Such evidence is new and relates to an unestablished fact 
necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted and the claim is reopened.  

ORDER

New and material evidence having been received, the claim for 
service connection for dizziness, now claimed as complex 
partial seizure disorder, is reopened.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that additional development 
is necessary before such action can be taken.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

As noted above, service treatment records note that the 
veteran reporting he almost passed out in December 1962 and 
had a previous episode without a diagnosis.  The veteran was 
noted to be under the influence of alcohol at the time.  The 
separation examination noted the veteran reported occasional 
dizzy spells and anterior chest pains with upper respiratory 
infections, although clinical examination was normal.  

VA examinations from 1970 and 1972 revealed no complaints or 
findings regarding dizziness.  Private treatment records 
during that time frame were likewise negative.  The first 
post-service mention of dizziness was on an April 1983 VA 
examination, wherein he reported experiencing spells 
manifested by chest pain on straightening from a bending 
position, followed by a light headed feeling, and having 
passed out on two occasions.  Neurological examination was 
negative.  It was noted that the veteran had been a heavy 
drinker in the past, and a diagnosis of dizzy spells by 
history and alcoholism by history was provided.
 
VA treatment records note the veteran underwent a workup at 
Lovelace Hospital System prior to presenting to VA for 
treatment in 2004.  Records from this facility are not 
contained in the claims file and should be requested, either 
from that facility or from the Albuquerque VA Medical Center, 
as the records were apparently obtained by them.  However, 
these were not included among the records from the VA 
hospital contained in the claims file.  

Moreover, the November 2007 VA examination notes the veteran 
is "tentatively diagnosed with complex partial seizures".  
At the time of the examination, the veteran reported that the 
dizziness occurred first, and then followed by chest pain, 
which is inconsistent with his prior recitations in the 1983 
VA examination, wherein he noted his "spells" occurred when 
getting up from a bending position, with sharp chest pain and 
then a feeling of lightheadedness.  The examiner noted that 
it was "plausible" that the recurrent episodes described by 
the veteran were manifestations of the same, but that it was 
impossible to say that the disorder is related to the 
treatment in service without speculation.  Such examination 
does not provide sufficient information to adjudicate the 
claim.  Thus, the examination report should be returned to 
the examiner for an additional opinion.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, 
request records from Lovelace Healthcare 
System.  If such records are not available 
from that facility, ask the Albuquerque VA 
Medical Center to provide copies of any 
Lovelace records contained in their files.  

2.  Obtain current treatment records from 
the Albuquerque VA Medical Center dating 
since December 2007.  

3.  The RO/AMC should have the same 
examiner from the November 2007 VA 
examination review the claims folder and 
clarify his previous opinion.  If the 
examiner is not available, the review 
should be conducted by another neurologist.  
If the questions cannot be answered without 
a new VA examination, one should be 
authorized.

(a)	Specifically, the examiner should 
indicate whether the veteran, in fact, 
suffers from complex partial seizures.  
The examiner should discuss the 
objective findings in the testing which 
support or refute such diagnosis.  

(b)	In addition, the examiner should 
provide an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that that any currently 
diagnosed seizure disorder is related to 
the dizziness reported during the 
veteran's active service.  (The term, 
"as likely as not," does not mean 
"within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in 
favor of the examiner's conclusion as it 
is to find against it.).  In addressing 
the question, the examiner should 
discuss the service treatment records, 
the medical evidence during the 1970's, 
and the August 1983 VA examination 
showing the first post-service 
complaints.  A rationale for any 
opinions should be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


